DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “wherein the target tissue is heated at between 1 and 5 mm beneath the surface (i.e., between 2 and 2.5 mm beneath the surface).” It is unclear what Applicant means by “the surface”? Does Applicant mean a surface of a patient, a surface of the target tissue, or a surface of an application device? Clarification is required, and no prior art has been applied.

Claim 9 recites the limitation "the surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is necessarily rejected as being dependent on rejected claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2013/0172829 A1 to Badawi (Badawi).
Regarding claim 1, Badawi teaches a method of treatment for dry eye (see entire document), the method comprising application of a radiofrequency energy to target tissue surrounding the eye in an amount sufficient to stimulate but not damage nerve tissue ([0124]).
Regarding claim 5, Badawi teaches the method according to claim 1 as well as wherein the radiofrequency energy is applied in an amount necessary to stimulate nerves to induce secretion of one or more Meibomian glands ([0124]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badawi in view of US 2011/0213438 A1 to Lima et al. (Lima).
Regarding claim 3, Badawi teaches the method according to claim 1, but not specifically wherein the radiofrequency applied is low frequency. Lima teaches analogous nerve stimulation as well as that a low power is generally required to stimulate peripheral nerves, which are closer to the surface and as will be apparent to one of skill in the art, the power received must be high enough to produce the desired nerve stimulus, but low enough to avoid damaging the nerve or surrounding tissue ([0069]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a low power so as to stimulate the nerves but avoid damaging the nerve and surrounding tissue.
Regarding claim 4, Badawi teaches the method according to claim 1, but not specifically wherein the radiofrequency energy is emitted at a range of about 400kHz to about 520kHz, about 430kHz to about 490kHz, about 450kHz to about 470kHz, about 455kHz t about 465kHz, or about 460kHz. However, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a frequency in the ranges claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim(s) 6-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badawi in view of US 2011/0137214 Al to Korb et al. (Korb).

Regarding claim 13, Badawi teaches the method according to claim 1 as well as wherein the heating for a period of time of 15 seconds to 20 minutes, a period of 8 minutes to 15 minutes, a period of 8 minutes to 10 minutes, a period of 10 minutes to 12 minutes, or a period of 12 minutes to 15 minutes ([0136]). However, Badawi does not specifically teach that these are the durations of the radiofrequency energy delivery. Korb teaches regulated heated using radiofrequency heating (see for example claim 54). It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the radiofrequency energy for the claimed durations to achieve the heating for the periods of time taught in Badawi.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badawi in view of US 2016/0051408 al to Baerveldt et al. (Baerveldt).
Badawi teaches the method according to claim 1, but not contacting a grounding pad to a patient on an area of the skin removed from the tissue surrounding the eye. Baerveldt teaches a radiofrequency probe and the inclusion of a ground patch in contact with skin of the patient to complete the circuit in the case of a monopolar system ([0113]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a grounding pad as claimed so as to complete the circuit in the case of a monoplar system as taught by Baerveldt ([0113]).
Claim(s) 1,2,14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0316310 Al to Ackermann et al. (Ackermann) in view of Badawi.
Regarding claim 1, Ackermann teaches a method for treatment for dry eye (see entire document), the method comprising application of energy to target tissue surrounding the eye in an amount sufficient to stimulate but not damage nerve tissues (see entire document). However, Ackermann is silent with respect to the energy being radio frequency energy. Badawi teaches an analogous method for treatment for dry eye (see entire document), the method comprising application of a radiofrequency energy to target tissue surrounding the eye in an amount sufficient to stimulate but not damage nerve tissue ([0124]). It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 2, Ackermann in view of Badawi teaches the method according to claim 1 as well as Ackermann teaching the energy applied through a probe (Fig. 1 A) having at least one electrode surface (110, Fig. 1 A).
Regarding claim 14, Ackermann in view of Badawi teaches the method according to claim 1 as well as wherein Ackermann teaches the energy is not applied to the eyelid (see entire document).
Regarding claim 16, Ackermann in view of Badawi teaches the method according to claim 1 as well as wherein the energy is applied using a probe (Fig. 14) that comprises an electrically conductive treatment tip (1414/1415) positioned at the distal end of a handle (Fig. 14), a cable ([0146]) in contact with the treatment tip and running from the distal end of the handle to the proximal end of the handle, the cable extending from the handle to a power supply providing energy to the treatment tip through the cord ([0146]), wherein the cord is removable from the power supply ([0083, 0146]), a spacer (1418) configured to provide an electrically conductive barrier between the treatment tip and a patient’s skin, wherein the treatment tip is adapted to accept the spacer ([0105]).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,695,219. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,695,219. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent.  As such that claims of the instant application are encompassed by and anticipated by the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794